      Case 1:19-cv-00848-KWR-JHR Document 31 Filed 03/22/21 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

DISTINGUISHED DEVELOPMENT, LLC,

               Plaintiff,

v.                                                                         CV 19-0848 KWR/JHR

EVANSTON INSURANCE COMPANY,

               Defendant.

                      MEMORANDUM OPINION AND ORDER

       This matter comes before the Court on Defendant Evanston Insurance Company’s

(“Evanston’s”) Motion to Compel Deposition[s] of Expert and 30(b)(6) Witness. [Doc. 25].

Evanston moves the Court to compel Plaintiff Distinguished Development, LLC,

(“Distinguished”) to provide its expert witness, TW Mock, for deposition, as well as a client

representative as contemplated by Federal Rule of Civil Procedure 30(b)(6). [Id., p. 1]. Evanston

explains that it needs these depositions to explore the veracity of Distinguished’s claims for

negligence, breach of insurance contract, violation of the New Mexico Unfair Claims Practices

Act, and bad faith. [See Doc. 25, pp. 1-2 (Explaining Distinguished’s refusal to provide its expert

for deposition and that “Evanston has requested to take the deposition of a client representative

most knowledgeable of building maintenance for the years 2013-2018.”); Doc. 1-1 (Complaint)].

Evanston states that it is willing to take both depositions remotely. [Doc. 25, p. 2]. Evanston asks

the Court to enter an order compelling Distinguished to provide both witnesses for deposition, and

to award all expenses and attorney’s fees associated with the filing of the Motion. [Id.].

       Evanston filed its Motion on October 8, 2020, making Distinguished’s response due no

later than October 22, 2020, under this Court’s Local Rules. See D.N.M.LR-Civ. 7.4(a). However,

                                                 1
      Case 1:19-cv-00848-KWR-JHR Document 31 Filed 03/22/21 Page 2 of 5




Distinguished did not respond, and Evanston filed a Notice of Completion of Briefing on October

26, 2020. [Doc. 26].

        Distinguished’s failure to respond to Evanston’s Motion has consequences. Pursuant to

Local Rule 7.1(b), “[t]he failure of a party to file and serve a response in opposition to a motion

within the time prescribed for doing so constitutes consent to grant the motion.” D.N.M.LR-Civ.

7.1(b). According to the Tenth Circuit, “local rules of practice, as adopted by the district court,

have the force and effect of law, and are binding upon the parties and the court which promulgated

them....” Smith v. Ford Motor Co., 626 F.2d 784, 796 (10th Cir. 1980) (citation and quotation

omitted). Courts in this district have relied upon this rule in granting motions to compel that are

unopposed. See, e.g., Applied Capital, Inc. v. Gibson, 2006 WL 4017480, at *2 (D.N.M. Nov. 3,

2006); Cruz v. Perez, 2014 WL 12617408, at *1 (D.N.M. Oct. 28, 2014); Horn v. Bull Rogers,

Inc., 2014 WL 12798367, at *1 (D.N.M. Jan. 7, 2014). Accordingly, the Court will grant

Evanston’s Motion, and orders Distinguished to make its expert witness and Rule 30(b)(6)

representative available for deposition within 60 days of entry of this Order.

       Turning to Evanston’s request for costs and fees, under Federal Rule of Civil Procedure

37(a)(5)(A), “[i]f the motion is granted – or if the disclosure or requested discovery is provided

after the motion was filed – the court must, after giving an opportunity to be heard, require the

party or deponent whose conduct necessitated the motion, the party or attorney advising that

conduct, or both to pay the movant’s reasonable expenses incurrent in making the motion,

including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A). Thus, “[t]he great operative principle of

Rule 37(a)(5) is that the loser pays,” In re Lamey, 2015 WL 6666244 at *4 (D.N.M. 2015) (quoting

Wright, Miller & Marcus, Federal Practice and Procedure (3d ed. 2010), § 2288, n.17), unless the




                                                2
         Case 1:19-cv-00848-KWR-JHR Document 31 Filed 03/22/21 Page 3 of 5




losing position was substantially justified or an award of expenses would otherwise be unjust. Id.

at *5.

         Sanctions imposed pursuant to civil procedures must be compensatory rather than punitive,

see Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186, 197 L. Ed. 2d 585 (2017),

unless contemptuous conduct is shown. See Centennial Archaeology, Inc. v. AECOM, Inc., 688

F.3d 673, 682 (10th Cir. 2012); see also Law v. Nat'l Collegiate Athletic Ass’n, 134 F.3d 1438

(10th Cir.1998). “In other words, the fee award may go no further than to redress the wronged

party for losses sustained; it may not impose an additional amount as punishment for the sanctioned

party’s misbehavior.” Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186, 197 L. Ed.

2d 585 (2017) (quoted authority omitted). “A fee award is so calibrated if it covers the legal bills

that the litigation abuse occasioned.” Id. “That kind of causal connection … is appropriately

framed as a but-for test: [t]he complaining party … may recover only the portion of his fees that

he would not have paid but for the misconduct. Id. at 1187.

         This but-for causation standard generally demands that a district court assess and
         allocate specific litigation expenses—yet still allows it to exercise discretion and
         judgment.... [T]rial courts undertaking that task “need not, and indeed should not,
         become green-eyeshade accountants” (or whatever the contemporary equivalent
         is)…. The essential goal in shifting fees is to do rough justice, not to achieve
         auditing perfection.[] Accordingly, a district court may take into account its overall
         sense of a suit, and may use estimates in calculating and allocating an attorney's
         time.

Id.

         Though the Court may use its reasoned discretion, it is up to the application for fees to

“prove and establish the reasonableness of each dollar, each hour, above zero.” Jane L. v.

Bangerter, 61 F.3d 1505, 1510 (10th Cir. 1995) (citation omitted); see Diaz v. Metzgar, 2014 WL

12782782 at *7 (D.N.M. 2014) (“The fee applicant bears the burden of establishing entitlement to

an award and documenting the appropriate hours expended and hourly rates.”) (quoting Mares v.

                                                   3
        Case 1:19-cv-00848-KWR-JHR Document 31 Filed 03/22/21 Page 4 of 5




Credit Bureau of Raton, 801 F. 2d 1197, 1201 (10th Cir. 1986)). The Court will then reach a

“lodestar figure,” which is the product of reasonable hours expended times a reasonable hourly

rate. See Mares, 801 F. 2d at 1201. “The setting of a reasonable hourly rate is within the district

court’s discretion…. [and] [h]ourly rates must reflect the prevailing market rates in the relevant

community.” Jane L., 61 F.3d at 1510 (citation omitted).

         An applicant lawyer must keep “meticulous time records that reveal all hours for which

compensation is requested and how those hours were allotted to specific tasks.” Id. (citation

omitted); Case v. Unified School Dist. No. 233, Johnson County, Kan., 157 F.3d 1243, 1252 (10th

Cir. 1998) (“Counsel for the party claiming the fees has the burden of proving hours to the district

court by submitting meticulous, contemporaneous time records that reveal, for each lawyer for

whom fees are sought, all hours for which compensation is requested and how those hours were

allotted to specific tasks.”). This concept is particularly apt “where a party is seeking to have his

opponent pay for his own lawyer’s work.” Robinson v. City of Edmond, 160 F.3d 1275, 1284 (10th

Cir. 1998). The lawyer’s billing statement should “include the specific amounts of time allocated

to each individual task.” Id.1


1
  In fact, “[w]here the documentation of hours is inadequate, the district court may reduce the award accordingly.”
Jane L., 61 F.3d at 1510 (citation omitted); see Case, 157 F.3d at 1252 (declining to award fees where the party failed
to establish that an attorney’s work was reasonably necessary to their case and because her billing statements were
“not clear.”). “A general reduction of hours claimed in order to achieve what the court determines to be a reasonable
number is not an erroneous method, so long as there is sufficient reason for its use.” Mares, 801 F. 2d at 1203 (citations
omitted); Case, 157 F.3d at 1252. As examples, the Mares court pointed to cases in which the Supreme Court reduced
hours to account for a lawyer’s lack of experience, for a failure to keep contemporaneous time records, and for
unreasonable, unproductive or excessive time. Mares, 801 F. 2d at 1203 (citations omitted). Once the Court has
adequate time records before it, it must ensure that the winning attorneys have exercised “billing judgment,” which
“consists of winnowing the hours actually expended down to the hours reasonably expended.” Case, 157 F.3d at 1250.
As the Supreme Court has stated, “[h]ours that are not properly billed to one’s client also are not properly billed to
one’s adversary[.]” Hensley v. Eckerhart, 461 U.S. 424, 434 (1983) (quoted authority omitted) (emphasis in original);
see also Mares, 801 F. 2d at 1204 (fee awards “were not designed as a form of economic relief to improve the financial
lot of attorneys, nor were they intended to replicate exactly the fee an attorney could earn through a private fee
arrangement with his client.”) (quoted authority omitted). Thus, it is not proper to bill for every hour logged where
adjustments should be made for lack of experience or conducting general research. See Mares, 801 F. 2d at 1204
(citations omitted). A “district court may also reduce the reasonable hours awarded if ‘the number of compensable
hours claimed by counsel includes hours that were unnecessary, irrelevant and duplicative.’” Case, 157 F.3d at 1250
(quoting Carter v. Sedgwick County, Kan., 36 F.3d 952, 956 (10th Cir. 1994)).

                                                            4
      Case 1:19-cv-00848-KWR-JHR Document 31 Filed 03/22/21 Page 5 of 5




       In keeping with these principles, Evanston is hereby invited to file a motion seeking its

costs and fees associated with litigating the instant Motion. Such a motion must be filed within

thirty (30) days of the entry of this Order and must be supported by contemporaneous and

meticulous time records and an affidavit establishing the reasonableness of both the hours

expended and the hourly rate requested as described above. Failure to meet these standards will

result in denial or reduction of the compensation sought. Distinguished may file a response and

Evanston may file a reply in accordance with this Court’s Local Rules. See D.N.M.LR-Civ. 7.4(a).

Evanston shall notify the Court via email once it is prepared to proceed with further discovery so

that the Court may hold a supplemental Scheduling Conference and enter a new Scheduling Order.

The email should copy all counsel of record. The Court’s judicial law clerk, Mike Timm, may be

reached at the following email address for these purposes: Michael_Timm@nmd.uscourts.gov.

       SO ORDERED.



                                             _____________________________
                                             JERRY H. RITTER
                                             U.S. MAGISTRATE JUDGE




                                                5
